DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to file provisions of the AIA .

Status
Claims 1, 3-12, 14-20, and 22 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Ms. Sabine Ward on June 9, 2022.





The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A system for event prediction, the system comprising: 
a hardware processor; and 
a memory storing non-transitory instructions, executed by the hardware processor, for: 
ingesting at least partially incomplete unstructured data from at least one data source, the ingesting comprising transforming the at least partially incomplete unstructured data into a universal format that allows for structured predictive query processing, the transformed data comprising key-value pairs each comprising a key tuple and an associated value, the key tuple specifying an operation and at least one index value; 
receiving a model definition and converting at least a subset of the ingested data into a prediction model in accordance with the received model definition;
incrementally updating the prediction model in response to incremental changes in the ingested data; 
receiving a prediction query comprising a key tuple; 
comparing the prediction query with at least one of a plurality of key tuples in the updated prediction model; and 
generating and outputting the event prediction in response to the received prediction query based on the comparison, wherein the generated event prediction comprises at least of the prediction query to an entity associated with an index value specified in the key tuple of the prediction query.
Claim 2. (Canceled)
Claim 3. (Currently Amended) The system of claim [[2]] 1, wherein at least one of the tuples further specifies a second index value.
Claim 4. (Original) The system of claim 1, further comprising a data store for storing at least partially incomplete data, the data store in communication with a connector.
Claim 5. (Currently Amended) The system of claim [[1]] 4, wherein the prediction query is [[an]] a SQL query related to the at least partially incomplete data and the generated event prediction includes at least one missing value of the at least partially incomplete data.
Claim 6. (Previously Presented) The system of claim 1, wherein the ingested data includes at least one of a numeric identifier, written text, location data, and imagery.
Claim 7. (Currently Amended) The system of claim 1, wherein the prediction model is updated upon receiving new gathered data.
Claim 8. (Original) The system of claim 1, wherein the prediction query is a time-series query related to data gathered over a time period and the event prediction includes a predicted future value.
Claim 9. (Original) The system of claim 1, wherein the prediction query is a classification-based query related to an entity and the event prediction includes a classification of the entity.
Claim 10. (Original) The system of claim 1, wherein the prediction query is a similarity-based query related to a first entity and the event prediction includes a second entity that is similar to the first entity.
Claim 11. (Original) The system of claim 1, wherein the prediction query is related to a new entity, and the event prediction includes a predicted attribute about the new entity.
Claim 12. (Currently Amended) A method for event prediction using a computer comprising a processor and a memory containing non-transitory instructions configured to be executed by the processor, the method comprising: 
ingesting at least partially incomplete data from at least one data source using at least one connector, the ingesting comprising transforming the at least partially incomplete unstructured data into a universal format that allows for structured predictive query processing, the transformed data comprising key-value pairs each comprising a key tuple and an associated value, the key tuple specifying an operation and at least one index value; 
communicating at least a subset of the ingested data and a model definition to a model definition module; 
converting, using the model definition module, the subset of the ingested data into a prediction model in accordance with the definition; 
incrementally updating the prediction model in response to incremental changes in the ingested data; and 
receiving a prediction query using a prediction module, the prediction query comprising a key tuple; 
comparing the prediction query with at least one of a plurality of key tuples in the updated prediction model; and 
generating and outputting, using the prediction module, the event prediction in response to the received prediction query based on the comparison, wherein the generated event prediction of the  prediction query to an entity associated with an index value specified in the key tuple of the prediction query.
Claim 13. (Canceled)
Claim 14. (Previously Presented) The method of claim 12, wherein at least one of the tuples further specifies a second index value.
Claim 15. (Original) The method of claim 12, further comprising storing the at least partially incomplete data in a data store that is in communication with the at least one connector.
Claim 16. (Currently Amended) The method of claim 15, wherein the data store includes [[an]] a SQL query application programming interface to service queries on the stored data.
Claim 17. (Previously Presented) The method of claim 12, wherein the ingested data includes at least one of a numeric identifier, written text, location data, and imagery.
Claim 18. (Currently Amended) The method of claim 12, further comprising updating the prediction model upon receiving new gathered data.
Claim 19. (Currently Amended) A system of predicting an event to implement a method comprising: 
ingesting at least partially incomplete unstructured data from at least one of a plurality of data sources; 
transforming the at least partially incomplete unstructured data into a universal format that allows for structured predictive query processing, the transformed data comprising key-value pairs each comprising a key tuple and an associated value, the key tuple specifying an operation and at least a first index value; 
receiving a model definition and converting at least a subset of the ingested data into a prediction model in accordance with the received model definition;
incrementally updating the prediction model in response to incremental changes in the ingested data;
receiving a prediction query specifying comprising a key tuple;
comparing the prediction query with at least one of a plurality of key tuples in the updated prediction model; and 
generating and outputting the event prediction , based on the comparison, wherein the generated event prediction comprises at least an index value associated with an entity that is similar with respect to an operation specified in the key tuple of the prediction query to an entity associated with the first index value specified in the prediction query.
Claim 20. (Currently Amended) The system of claim 19, wherein at least one key tuple in the transformed data further includes a second index value.
Claim 21. (Canceled)
Claim 22. (Currently Amended) The system of claim 19, wherein the operation specified in the query represents a relationship between two entities 

Summary of Related Prior Art
The following prior art are deemed relevant to the claims:
Heckerman (Pub. No. US 2002/0107839) teaches determination of a distribution of a numeric variable. A data set is first input wherein the data set has a plurality of records. Each record has a value for each of a plurality of raw non-transactional variables. The plurality of raw non-transactional variables includes a numeric variable. It is determined whether a Gaussian or a log-Gaussian distribution better predicts the numeric variable, based on the plurality of records. This determination is then output.

Cronin et al. (Pub. No. US 2014/0278754) teaches predictive query interface as a cloud service including means for exposing an interface to client devices operating remotely from a host organization, wherein the interface is accessible by the client devices via a public Internet. A predictive query or a latent structure query is executed against indices of the predictive database generated from a dataset of columns and rows on behalf of the authenticated subscriber, the indices representing probabilistic relationships between the rows and the columns of the dataset. A predictive record set is returned to the authenticated subscriber responsive to the request.
Ekhaus et al. (Pub. No. US 2010/0332408) teaches generating client preference recommendations in a high performance computing regime by providing a sparse ratings matrix, forming a plurality of data structures representing the sparse ratings matrix, forming a runtime recommendation model from the plurality of data structures, determining a recommendation from the runtime recommendation model in response to a request from a user, and providing the recommendation to the user.
Yakhnenko et al. (Pat. No. US 9785696) teaches identifying potential entities from facts generated from web-based sources by generating a source data graph for a potential entity from a text document in which the potential entity is identified. The source data graph represents the potential entity and facts about the potential entity from the text document. A plurality of source data graphs are clustered, each for a different text document, by entity name and type, wherein at least one cluster includes the potential entity.

He et al. (Pub. No. US 2017/0286494) teaches receiving a query, e.g., via a communications interface and determining at least one query representation, e.g., a subject, predicate, or entity representation. The query representation is operated to provide a model output. The model output can represent a relationship between the query representations and information in the model. An indication of the model output via the communications interface is transmitted and mathematical relationships between subject representations and attribute representations for multiple statements, and determine the model using the relationships can be determined.
Robertson et al. (Pub. No. US 2011/0208841) teaches a configuration management system provides a partitioned data model for collecting and representing configuration information from a diverse set of sources to allow easier modeling of very large, highly redundant sets of enterprise configuration information. The system partitions large configuration schema into logical subcomponents that can be combined, shared, and reused. The system also partitions instantiated data models into logical sub-models that can be combined, shared, reused, and incrementally updated. 
Zeng et al. (Pub. No. US 2017/0161639) teaches determining one or more recommendations by applying efficient adaptive matrix factorization by causing, at least in part, an iterative performing of the following steps: a using of a current data set to optimize parameters used to adapt a current matrix factorization model by the end of the current time period, and a training of a current matrix factorization model and the current data set by the end of the current time period, based on the optimized parameters, to obtain an adapted matrix factorization model for service in a next time period.
Aravamudan et al. (Pub. No. US 2018/0082197) teaches detecting an association between semantic entities and generate semantic information between entities. Semantic entities and associated semantic collections present in knowledge bases can be identified. A time period can be determined and divided into time slices. For each time slice, word embeddings for the identified semantic entities can be generated; a first semantic association strength between a first semantic entity input and a second semantic entity input can be determined; and a second semantic association strength between the first semantic entity input and semantic entities associated with a semantic collection that is associated with the second semantic entity can be determined.
Yu et al. (Pat. No. US 9,720,983) teaches the indexes are built using the extracted metadata. Each index is built so that given a key, its value can be located and quickly retrieved. The application index is built with the application name as the key and the value for each key as a tuple of the form <description, developer name>. The developer index is built with the developer name as the key and the value for each key as a tuple of the form <developer website, list of apps by the developer>. The indexes can be used to identify a counterpart version in a particular application store
Subramanian et al. (Pat. No. US 2018/0314954) teaches building a model to predict rare events based on at least receiving a plurality of historical input logs wherein each log includes at least one key variable and unstructured data. Text mining techniques are applied to the unstructured data to obtain at least one predictor based on the unstructured data. A rare events prediction model is created based on the at least one key variable and the at least one predictor.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1, 3-12, 14-20, and 22:
In interpreting the claims filed on 25 March 2022 and the updated search / examination, in light of the prosecution history of the instant application, the interview dated 9 June 2022 and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 12, and 19.
Other dependent claims are also allowed based on their dependencies on claims 1, 12, and 19.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           

/SON T HOANG/Primary Examiner, Art Unit 2169       
June 9, 2022